DECISION
On June 21, 2016, the Defendant’s suspended sentence was revoked for violations of the conditions of his probation and was sentenced as follows: Count I: A commitment to the Montana Department of Corrections for a period of ten (10) years, with five (5) years suspended, for the offense of Burglary, a Felony, in violation of §45-6-204, MCA; and Count II: A commitment to the Montana Department of Corrections for a period of ten (10) years, all suspended, for the offense of Burglary, a Felony, in violation of §45-6-204, MCA, to run consecutive to Count I. The Court recommended that the Defendant be placed in the boot camp program, followed by an aftercare or pre-release placement. The Court granted the Defendant credit for time served, while pending sentencing, in the amount of 124 days.
On November 17, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present having been transported from START and was *115represented by Peter Ohman of the Office of the State Public Defender. The State was not represented.
Done in open Court this 17th day of November, 2016.
DATED this 12th day of December, 2016.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brad Newman, Chairperson, Hon. Kathy Seeley, Member and Hon. John Warner, Member.